Appeal by the defendant from a judgment of the County Court, Dutchess County (King, J.), rendered June 3, 1988, convicting him of attempted escape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record does not support the defendant’s assertion that he was not held for the action of a Grand Jury prior to his execution of a waiver of indictment (see, People v Washington, *756138 AD2d 857). The defendant’s remaining contentions are similarly without merit (see, People v Harris, 61 NY2d 9). Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.